TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00351-CV



                                  In re Rebecca Allred, et al.


                 ORIGINAL PROCEEDING FROM SCHLEICHER COUNTY



PER CURIAM

                           MEMORANDUM OPINION


              This petition for writ of mandamus is dismissed on relators’ motion. All pending

motions are dismissed along with the petition.



Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: June 12, 2008